08/12/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 May 20, 2019 Session

                     DANA DARNELL v. MARK DARNELL

                Appeal from the Chancery Court for Bradley County
                  No. 2017-CV-271 Jerri S. Bryant, Chancellor
                     ___________________________________

                           No. E2018-02007-COA-R3-CV
                       ___________________________________


This appeal arose from the parties’ divorce proceedings. After approximately five years
of marriage, Dana Darnell (“Wife”) filed a complaint in September 2017 with the
Bradley County Chancery Court (“Trial Court”), seeking a divorce from Mark Darnell
(“Husband”). Following trial, the Trial Court granted the parties a divorce, classified the
parties’ property, and divided the marital property and debts. Determining that Wife’s
savings account should have been classified as marital property due to commingling, we
reverse the trial court’s classification that such account was Wife’s separate property and
award Husband one-half of the funds in Wife’s savings account. We affirm the Trial
Court’s distribution of the remaining marital assets.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
             Affirmed, in Part, and Modified, in Part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., and THOMAS R. FRIERSON, II, JJ., joined.

Stephen M. Hatchett, Athens, Tennessee, for the appellant, Mark Darnell.

Randy Sellers, Cleveland, Tennessee, for the appellee, Dana Darnell.


                                       OPINION

                                      Background

       Wife was awarded a piece of real property during a previous divorce proceeding
with her former husband. Wife was given three years to refinance the mortgage or sell
the property. If Wife did not refinance or sell the property within those three years, the
property could be sold at an auction. As the three year deadline approached, Wife was in
college and was unable to refinance the home. Husband and Wife became engaged after
dating for approximately one year. Husband then offered to purchase Wife’s home from
her and her former husband for the amount of the existing mortgage. Husband purchased
the home on September 26, 2012. At the time Husband purchased the home, it was worth
$269,000, but the cost to Husband was only $134,000, which consisted of the existing
$120,000 mortgage on the home and closing costs.

       Husband and Wife were married less than a month later on October 13, 2012. On
September 23, 2013, Husband executed a deed conveying to Wife a one-half undivided
interest in the marital residence. Prior to the marriage, Wife had approximately $30,000
in a bank account. Husband had a retirement account prior to the marriage that continued
to accrue during the marriage. When the parties married, Wife was in college. However,
she later became a teacher with an annual income of $36,000. During the marriage,
Husband was employed by the Cleveland Police Department with an annual salary
between $50,000 and $60,000.

        Wife filed a complaint for divorce with the Trial Court on September 25, 2017. In
her petition, Wife alleged as grounds for divorce that the parties had irreconcilable
differences or, alternatively, that Husband had committed inappropriate marital conduct.
Husband filed an answer to Wife’s complaint agreeing that Husband and Wife had
irreconcilable differences but denying any inappropriate marital conduct on his part.
Husband further filed a counter-complaint seeking a divorce on the ground of
irreconcilable differences or, alternatively, on the grounds of inappropriate marital
conduct or indignities to the spouse’s person. Husband also requested a mutual
restraining order between the parties.

       The Trial Court conducted a trial on June 19, 2018. Upon stipulation of the parties
to grounds for divorce, the Trial Court declared the parties divorced pursuant to
Tennessee Code Annotated § 36-4-129. At the beginning of trial, Husband’s attorney
presented a “master asset list” to the Trial Court which included division of certain items
of property of which the parties had mutually agreed.1

       Based upon the parties’ agreement, the Trial Court found that the home Husband
had inherited from his father would be Husband’s separate property, as well as his
mother’s iron skillet. The Trial Court further found, consistent with the parties’
agreement, that Husband be awarded the 2003 Chevy S-10 pick-up truck, 2010
Mercedes, 2007 Ford Mustang, Tennessee Valley Federal Credit Union checking and
savings account in his name, weedeater, leaf blower, and extension ladder as his portion
of the marital estate. Similarly, the Trial Court awarded to Wife as her portion of the

1
 The master asset list presented to the Trial Court by Husband’s counsel was not included in the record
on appeal.
                                                 -2-
marital property, per the parties’ agreement, the 2014 Lexus, 1990 Ford Taurus, Southern
Heritage Bank checking account in her name, lawnmower, and all other household items
in her possession at the time of the divorce.

       The Trial Court awarded to Husband as his separate property the value of his
TCRS retirement account that had accrued prior to the marriage. The parties stipulated
that the retirement account had a total value of approximately $118,000 as of June 2016.
However, no value was determined for the marital portion of the retirement account. The
Trial Court found that a certified public accountant had been employed to calculate the
value of the marital portion of Husband’s retirement account. As such, the Trial Court
determined that once that value was calculated, the marital portion of the retirement
account would be divided equally between Husband and Wife.

       The parties agreed that Wife would be awarded the marital home, as well as the
remaining mortgage debt on the home. The parties stipulate that at the time of divorce,
the value of the marital home remained $269,000, and the mortgage balance was
$72,000. The parties disagreed, however, as to how the marital home’s equity was to be
divided between the parties. The parties agree that during that marriage, Husband paid
the mortgage out of his marital income and that Wife paid other household bills out of her
marital income. Wife’s name was never added to the mortgage. The parties further
stipulate that there were no significant improvements to the home during the marriage.
Wife testified that when Husband purchased the home, Husband told her the house was
her retirement because he already had a retirement account. Husband testified that he
purchased the home from Wife and her former husband to protect her so that she and her
children would not have to move from the home.

       The parties also disagreed on whether Wife’s savings account which had remained
in her name throughout the marriage was separate or marital property. The parties
stipulate that the savings account had a balance of $30,000 at the time of the marriage
and that Wife had placed marital funds into the account during the marriage before
removing funds from the account to purchase, among other things, a 2014 Lexus for
$26,000. At the time of the parties’ divorce, the savings account in Wife’s name had a
balance of $20,000. Wife further testified that she had placed money in the account from
her teacher’s salary and that when she took money out of the account, she put money
back in, keeping the balance about the same.

      Following trial, the trial court entered an order classifying the parties’ property
and making an equitable division of the marital assets. The Trial Court found that Wife’s
savings account was her separate property. In its order, the Trial Court further found as
follows regarding the marital home:

      As to the real property of the parties, the Court finds that as an equitable
      division of this property the Court has determined that the marital equity of
                                           -3-
      the parties in and to the property is $63,000.00 and therefore, Husband is
      awarded one-half (1/2) of such or $31,500.00 as his interest in the real
      property located at . . . Cleveland TN 37323. The remaining equity in such
      is awarded to Wife as her separate property. Husband shall execute a
      Quitclaim Deed to such evidencing this transfer upon the entry of a Final
      Decree of Divorce. The issue of payment of such is reserved until the
      marital value of Husband’s TCRS account is determined.

        Subsequently, Husband filed a motion to alter or amend, contending, inter alia,
that the savings account awarded to Wife as her separate property should be classified as
marital property and that the total amount of equity from the marital home should be
equally divided between Husband and Wife. Following a hearing on Husband’s motion
to alter or amend, the Trial Court found as follows:

             As to the savings account, it was stipulated that [Wife’s] savings
      account was hers prior to the marriage and it remained in her name both
      during and after the marriage. While she may have placed some monies
      into the account during the marriage, all of that money was spent, according
      to her testimony. The account held less money at the time of the divorce
      than at the time of the marriage. The Court held that account was a pre-
      marital asset of [Wife] and retained the same value, both at the time of the
      marriage and at the time of the divorce and therefore remained her separate
      property. The motion to alter or amend on that issue is DENIED. Both
      parties kept their finances separate during this marriage. Both parties
      purchased their own automobiles and maintained their own separate
      accounts. [Husband] testified he paid the house payment and [Wife] paid
      the parties’ other expenses. Those facts impact not only the savings
      account, but also the home.

             As to the parties’ home, the facts are not in dispute. The parties
      executed a “sale” in an effort to get the financing of [Wife’s] pre-marital
      home and her separate property off of her former husband’s credit. The
      transaction between [Wife] and [Husband] was not an arm’s length
      transaction. It was between these two parties who intended to marry.
      [Husband] wants the parties to be put back to where they were prior to the
      marriage. Prior to the marriage, [Wife] had a house with $149,000 in
      equity. The payoff on the house was $120,000 and it appears there was an
      additional $14,000 in costs associated with that refinance and mortgage.
      [Husband] “purchased” the home in an effort to protect [Wife]. After
      making house payments during the marriage, there appears to be $72,000
      left on the note on the home, creating current equity of $197,000. This
      additional equity was created by [Husband] making house payments.
      [Husband] received a place to live. Between his purchase of the home and
                                         -4-
       the divorce, [Husband] put the house in both parties’ names as tenants by
       the entirety and created a transmutation of all the equity. [Husband] paid
       $62,000 on the house during the parties’ marriage.

              [Husband] is not just asking to be returned to the same position he
       was in at the time the parties married but is asking for $197,000 in equity to
       be divided between the parties.           The Court finds that would be
       fundamentally unfair or inequitable in this situation in that [Husband] only
       paid $62,000 on the home during the marriage, that he received a place to
       live during the marriage, and [Wife] had a home with approximately
       $149,000 in equity just before agreeing to marry him. Further, [Wife] paid
       other marital bills. There is no proof [Wife] was being forced to sell the
       property. The Court previously found there was net equity in the home, at
       the time of the marriage of $149,000 and net equity at the time of the
       divorce of $197,000. Since [Wife] paid the parties’ other marital debts, it is
       equitable for her to receive one-half of the net equity of this home.

(Paragraph numbering omitted.) The Trial Court, therefore, denied Husband’s motion to
alter or amend. Husband timely appealed.

                                        Discussion

       Although not stated exactly as such, Husband raises the following issues for our
review on appeal: (1) Whether the Trial Court erred by classifying Wife’s savings
account as Wife’s separate property, and (2) Whether the Trial Court erred in its
distribution of the marital assets.

        Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the
evidence is otherwise. Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727
(Tenn. 2001). A trial court’s conclusions of law are subject to a de novo review with no
presumption of correctness. S. Constructors, Inc. v. Loudon County Bd. of Educ., 58
S.W.3d 706, 710 (Tenn. 2001). Insofar as the issues call for review of discretionary
decisions, we apply the abuse of discretion standard. “An abuse of discretion occurs
when the trial court causes an injustice by applying an incorrect legal standard, reaches
an illogical result, resolves the case on a clearly erroneous assessment of the evidence, or
relies on reasoning that causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99,
105 (Tenn. 2011).

       First, we note that Husband failed to include a sufficient table of property with his
appellate brief in compliance with Tennessee Court of Appeals Rule 7, which provides:


                                           -5-
       (a) In any domestic relations appeal in which either party takes issue with
       the classification of property or debt or with the manner in which the trial
       court divided or allocated the marital property or debt, the brief of the party
       raising the issue shall contain, in the statement of facts or in an appendix, a
       table in a form substantially similar to the form attached hereto. This table
       shall list all property and debts considered by the trial court, including: (1)
       all separate property, (2) all marital property, and (3) all separate and
       marital debts.

       (b) Each entry in the table must include a citation to the record where each
       party’s evidence regarding the classification or valuation of the property or
       debt can be found and a citation to the record where the trial court’s
       decision regarding the classification, valuation, division, or allocation of the
       property or debt can be found.

       (c) If counsel disagrees with any entry in the opposing counsel’s table,
       counsel must include in his or her brief, or in a reply brief if the issue was
       raised by opposing counsel after counsel filed his or her initial brief, a
       similar table containing counsel’s version of the facts.

       In this case, although Husband included a property table with his appellate brief, it
does not comply with the requirements of Rule 7. Husband has not listed all the separate
and marital property or their values in his table. In his property table, Husband listed no
separate property, no values for the separate property, or citations to the record for such
property. Additionally, Husband includes only the marital home, the marital home’s
equity, the marital portion of his retirement account, and Wife’s savings account as
marital property in the table. He includes values and citations to the record regarding this
property in his table but includes an incorrect value for Wife’s savings account. Husband
lists Wife’s savings account at $26,000 when the only evidence in the record reflects
Wife’s account had a $20,000 balance at the time of the divorce. Husband completely
excludes several items of marital property and their values, including five vehicles, their
respective checking and savings accounts that the trial court found was marital property,
a weedeater, a leaf blower, an extension ladder, and a lawnmower.

       A Rule 7 table is especially important because, in the final analysis, what we are
concerned with as to property division is the overall division of the entire marital estate
and whether that overall division is equitable. Although Husband has claimed no error
with regard to the excluded property, this Court reviews the entire distribution of property
when reviewing whether a trial court’s distribution of the marital property is equitable.
We recognize that the Trial Court, understandably, did not include valuations of the
agreed to property in its final divorce decree. However, the fact that the Trial Court did
not assign values to all pieces of property does not prohibit Husband from providing
values in his table with citations to the record supporting his assertions. See Harden v.
                                            -6-
Harden, No. M2009-01302-COA-R3-CV, 2010 WL 2612688, at *8 (Tenn. Ct. App. June
30, 2010). We further note that despite the deficiencies in Husband’s Rule 7 table, Wife
did not include a property table in her brief. See Tenn. Ct. App. R. 7(c) (“If counsel
disagrees with any entry in the opposing counsel’s table, counsel must include in his or
her brief . . . a similar table containing counsel’s version of the facts.”). Thus, Wife has
in essence accepted Husband’s deficient property table.

        This Court has held that an appellant’s failure to comply with Rule 7 can result in
the appellant’s waiver of all issues relating to the rule’s requirements. Id. Despite the
deficiencies in Husband’s Rule 7 table, we will attempt to “soldier on” to address the
merits of Husband’s appeal. See Franks v. Franks, No. W2014-00429-COA-R3-CV,
2015 WL 58913, at *6 n.8 (Tenn. Ct. App. Jan. 2, 2015); see also In re Jada C.H., No.
W2011-02542-COA-R3-JV, 2012 WL 4086120, at *6 (Tenn. Ct. App. Sept. 18, 2012)
(“This Court has previously held that it may choose to ‘soldier on’ to decide the merits of
a case when either the trial court or parties fail to follow the rules of this Court.” (internal
citations omitted)).

      Next, we consider whether the Trial Court erred in classifying Wife’s savings
account in her name as separate property. In pertinent part, Tennessee Code Annotated §
36-4-121(b)(2) defines separate property as:

       (A) All real and personal property owned by a spouse before marriage . . . ;

       (B) Property acquired in exchange for property acquired before the
       marriage;

       (C) Income from and appreciation of property owned by a spouse before
       marriage except when characterized as marital property under subdivision
       (b)(1);

       (D) Property acquired by a spouse at any time by gift, bequest, devise or
       descent;

       (E) Pain and suffering awards, victim of crime compensation awards, future
       medical expenses, and future lost wages; and

       (F) Property acquired by a spouse after an order of legal separation where
       the court has made a final disposition of property.

Tennessee Code Annotated § 36-4-121(b)(1) further defines marital property as follows:

       (1)(A) “Marital property” means all real and personal property, both
       tangible and intangible, acquired by either or both spouses during the
                                         -7-
       course of the marriage up to the date of the final divorce hearing and owned
       by either or both spouses as of the date of filing of a complaint for divorce .
       ..;

       (B)(i) “Marital property” includes income from, and any increase in the
       value during the marriage of, property determined to be separate property in
       accordance with subdivision (b)(2) if each party substantially contributed to
       its preservation and appreciation;

                                           ***

       (D) As used in this subsection (b), “substantial contribution” may include,
       but not be limited to, the direct or indirect contribution of a spouse as
       homemaker, wage earner, parent or family financial manager, together with
       such other factors as the court having jurisdiction thereof may determine;

“Whether a spouse made a ‘substantial contribution’ to the preservation and appreciation
of separate property is a question of fact, and as such, ‘we are disinclined to disturb the
trial court’s decision’ unless the trial court’s findings ‘lack[ ] proper evidentiary support
or result[ ] from some error of law or misapplication of statutory requirements and
procedures.’” Keyt v. Keyt, 244 S.W.3d 321, 332 (Tenn. 2007) (quoting Herrera v.
Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App. 1996)).

       Our Supreme Court discussed the concepts of marital property and separate
property in Langschmidt v. Langschmidt and noted that in addition to the statutory
provisions contained in Tenn. Code Ann. § 36-4-121(b), Tennessee intermediate
appellate courts have recognized two methods by which separate property may be
converted into marital property. Langschmidt v. Langschmidt, 81 S.W.3d 741, 747
(Tenn. 2002). These two methods are commingling and transmutation, which the
Supreme Court noted have been described by this Court as follows:

       [S]eparate property becomes marital property [by commingling] if
       inextricably mingled with marital property or with the separate property of
       the other spouse. If the separate property continues to be segregated or can
       be traced into its product, commingling does not occur. . . . [Transmutation]
       occurs when separate property is treated in such a way as to give evidence
       of an intention that it become marital property. . . . The rationale underlying
       these doctrines is that dealing with property in these ways creates a
       rebuttable presumption of a gift to the marital estate. This presumption is
       based also upon the provision in many marital property statutes that
       property acquired during the marriage is presumed to be marital. The
       presumption can be rebutted by evidence of circumstances or

                                            -8-
      communications clearly indicating an intent that the property remain
      separate.

Langschmidt, 81 S.W.3d at 747 (citations omitted).

       We now address whether the Trial Court erred by finding Wife’s savings account
to be separate property. The parties stipulate that Wife’s savings account remained in
solely her name for the duration of the marriage. Both Husband and Wife maintained
separate savings accounts during the marriage. The parties agree that prior to the
marriage, Wife’s savings account had a balance of $30,000. The parties stipulated that
during the marriage, Wife’s savings account “started at thirty and went up to where she
could buy a 26,000-dollar Lexus and it’s now at twenty.” Neither party disputes that
Wife purchased the 2014 Lexus for $26,000 with funds from the savings account and that
Wife’s savings account had a balance of $20,000 at the time of the divorce proceedings.
Wife testified that the balance of the account stayed consistent throughout the marriage.
According to Wife, “as [she] took money out, [she] put money back in, so it stayed about
the same.” Wife testified that the money she added to the savings account originated
from her salary as a teacher that she received during the marriage.

      The Trial Court found that Wife had placed money into her account during the
marriage but found that all that money had been spent according to Wife’s testimony.
Finding that Wife’s account held less money at the time of the divorce than at the time of
the marriage, the Trial Court classified the savings account as separate property.

        There is no accounting in the record of the money going in or coming out of
Wife’s savings account other than the stipulations of the parties and Wife’s testimony.
Wife added marital funds to the account before purchasing a 2014 Lexus for $26,000 and
ultimately ending up with $20,000 remaining in her savings account. The Trial Court
classified the 2014 Lexus as marital property. Wife testified that during the marriage,
whenever she withdrew money from the account, she would place money in the account
keeping the account balance “about the same.” Wife placed money from her teaching
salary, which was marital funds, into the savings account. During her testimony, Wife
does not state how many times she had withdrawn money from the account or placed
marital funds back into the account or the amounts of these withdrawals or deposits.

        Husband contends that Wife deposited her teaching income into the savings
account and withdrew money from the account during the marriage, and as such, the
money in the account had become inextricably mixed with marital property. Wife claims
that Wife’s savings account “remain[ed] titled in her separate name and segregated and
thus is not inextricably mixed.” We agree with Husband on this issue. We find and hold
that Wife’s savings account had become inextricably mingled with marital property.
Thus, a rebuttable presumption of a gift to the marital estate was created, and that
presumption was not rebutted by Wife.
                                         -9-
       We find and hold that Wife’s savings account had become marital property and
was subject to distribution with the marital estate. As such, we modify the Trial Court’s
judgment to reflect that Wife’s savings account is marital property, not Wife’s separate
property, and award one-half of the savings account (i.e. $10,000) at the time of trial to
Husband.

       We next consider whether the Trial Court’s division of marital property was
inequitable and an abuse of discretion. A trial court has wide discretion in dividing the
interest of the parties in marital property. Barnhill v. Barnhill, 826 S.W.2d 443, 449
(Tenn. Ct. App. 1991). As noted by this Court in King v. King, when dividing marital
property:

             The trial court’s goal in every divorce case is to divide the parties’
      marital estate in a just and equitable manner. The division of the estate is
      not rendered inequitable simply because it is not mathematically equal,
      Cohen v. Cohen, 937 S.W.2d 823, 832 (Tenn. 1996); Ellis v. Ellis, 748
S.W.2d 424, 427 (Tenn. 1988), or because each party did not receive a
      share of every item of marital property. Brown v. Brown, 913 S.W.2d
      [163,] at 168 [(Tenn. Ct. App. 1994)]. . . . In the final analysis, the justness
      of a particular division of the marital property and allocation of marital debt
      depends on its final results. See Thompson v. Thompson, 797 S.W.2d 599,
      604 (Tenn. App. 1990).

King v. King, 986 S.W.2d 216, 219 (Tenn. Ct. App. 1998) (quoting Roseberry v.
Roseberry, No. 03A01-9706-CH-00237, 1998 WL 47944, at *4 (Tenn. Ct. App. Feb. 9,
1998)).

      Courts must look to Tennessee Code Annotated § 36-4-121(c) when determining
how to distribute marital property in a divorce. In pertinent part, Tennessee Code
Annotated § 36-4-121(c) provides:

      (c) In making equitable division of marital property, the court shall consider
      all relevant factors including:

      (1) The duration of the marriage;

      (2) The age, physical and mental health, vocational skills, employability,
      earning capacity, estate, financial liabilities and financial needs of each of
      the parties;

      (3) The tangible or intangible contribution by one (1) party to the
      education, training or increased earning power of the other party;
                                          - 10 -
       (4) The relative ability of each party for future acquisitions of capital assets
       and income;

       (5)(A) The contribution of each party to the acquisition, preservation,
       appreciation, depreciation or dissipation of the marital or separate property,
       including the contribution of a party to the marriage as homemaker, wage
       earner or parent, with the contribution of a party as homemaker or wage
       earner to be given the same weight if each party has fulfilled its role;

       (B) For purposes of this subdivision (c)(5), dissipation of assets means
       wasteful expenditures which reduce the marital property available for
       equitable distributions and which are made for a purpose contrary to the
       marriage either before or after a complaint for divorce or legal separation
       has been filed.

       (6) The value of the separate property of each party;

       (7) The estate of each party at the time of the marriage;

       (8) The economic circumstances of each party at the time the division of
       property is to become effective;

       (9) The tax consequences to each party, costs associated with the
       reasonably foreseeable sale of the asset, and other reasonably foreseeable
       expenses associated with the asset;

       (10) In determining the value of an interest in a closely held business or
       similar asset, all relevant evidence, including valuation methods typically
       used with regard to such assets without regard to whether the sale of the
       asset is reasonably foreseeable. Depending on the characteristics of the
       asset, such considerations could include, but would not be limited to, a lack
       of marketability discount, a discount for lack of control, and a control
       premium, if any should be relevant and supported by the evidence;

       (11) The amount of social security benefits available to each spouse; and

       (12) Such other factors as are necessary to consider the equities between the
       parties.

Furthermore, “[i]n cases involving a marriage of relatively short duration, it is
appropriate to divide the property in a way that, as nearly as possible, places the parties in
the same position they would have been in had the marriage never taken place.” Batson
                                           - 11 -
v. Batson, 769 S.W.2d 849, 859 (Tenn. Ct. App. 1988). In Batson, this Court found that a
marriage of a little over five years was a marriage of relatively short duration. Id. at 859-
60. Here, the marriage also is of a relatively short duration.

        In this case, the Trial Court awarded to Husband as his separate property an iron
skillet from his mother and a house he and his brother inherited from his father. As
Wife’s separate property, the Trial Court awarded to Wife her “pre-marital savings
account.” However, as we have already determined, the Trial Court erred in classifying
this account as separate property, and thus, it should have been included in the overall
distribution of marital assets.

       The parties agreed on the distribution of a majority of the marital property. In
dividing the marital property, the Trial Court awarded to Husband his checking and
savings account in his name, a 2003 Chevy S-10 pick-up truck, a 2010 Mercedes, a 2007
Ford Mustang, a weedeater, a leaf blower, and an extension ladder. As to Wife, the Trial
Court awarded her, as part of the distribution of marital property, a 2014 Lexus, a “1990
plus” Ford Taurus, Wife’s checking account in her own name, a lawnmower, and all
other household items in her possession.

       The parties agreed that Wife would be awarded the marital home and the debt
thereon; however, the parties disagreed to the distribution of the equity in the home. As
to the marital home, the Trial Court calculated the “marital equity” of the home as being
$63,000, which represented the equity acquired throughout the marriage. The Trial Court
equally divided the marital equity and awarded Husband half of the marital equity
amounting to $31,500. The Trial Court award to Wife the remaining equity in the home,
totaling $165,500, which included $134,000 of the pre-marital equity in addition to
Wife’s one-half portion of the marital equity of $31,500.

       The Trial Court found that it would have been “fundamentally unfair or
inequitable” for Husband to receive half of the total equity in the home, which totaled
$197,000 at the time of the divorce when Husband paid only $62,000 toward the home
during the marriage.2 According to the Trial Court, Wife had $149,000 of equity in the
home prior to agreeing to marry Husband. As the three-year deadline for Wife to
refinance or sell the home approached, Wife was a student and was unable to refinance
the home in her name. Husband proposed marriage to Wife and agreed to purchase the
home for the existing mortgage amount of $120,000 plus closing costs even though the
home was valued at $269,000 at that time. Husband stated that he did this to “protect”
Wife. Wife transferred ownership of the home to Husband one month prior to her


2
 Husband claimed in his motion to alter or amend that he paid $95,000 toward the property but did not
present proof reflecting that amount during the June 19, 2018 divorce hearing. As such, the Trial Court
declined to allow Husband to present further evidence after the Trial Court’s judgment.
                                                - 12 -
marriage to Husband. Approximately a year later, Husband transferred a one-half,
undivided ownership in the property back to Wife.

       As instructed in Batson, this is a short term marriage, which instructs that the
parties should “be restored to their pre-marriage financial condition . . . .” Batson, 769
S.W.2d at 859. Prior to the marriage, Wife had approximately $149,000 of equity in the
marital home. Husband purchased the home for only the mortgage amount, which was
significantly lower than the actual value of the home. Prior to becoming engaged to Wife
and purchasing the home for the amount of the mortgage, Husband had zero interest in
the home. During the marriage, Husband paid the mortgage with marital funds. The
Trial Court found that Wife had paid other household expenses during the marriage with
marital funds. Husband is leaving the marriage with $31,500 in equity from the home,
which is more than he had prior to proposing to Wife and taking over the mortgage on the
marital home. Wife is leaving the marriage with $165,500 of equity in the home, more
than the $149,000 in equity she possessed prior to the marriage. As found by the Trial
Court, both parties also had the home as “a place to live during the marriage . . . .”

       The Trial Court’s distribution of the marital property, as modified by this Court,
has placed the parties, as best possible, in similar situations to where they were prior to
the marriage. In fact, we note that both parties apparently will be in somewhat better
financial positions than they were before their marriage. Upon a thorough review of the
record, we find and hold the Trial Court’s division of the marital property, as modified by
this Court, to be equitable.

                                       Conclusion

       The judgment of the Trial Court is affirmed in part and modified in part. This
cause is remanded to the Trial Court to enter an order awarding Mark Darnell $10,000 of
Dana Darnell’s savings account as of the date of the trial as part of the equitable division
of the marital estate and for collection of the costs assessed below. The costs incurred on
appeal are assessed one-half against the appellant, Mark Darnell, and his surety, if any,
and one-half against the appellee, Dana Darnell, and her surety, if any.



                                          ____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                           - 13 -